                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

ROBERT TILLEY,                                   )
                                                 )
               Petitioner,                       )   Case Nos.      3:12-CR-91-PLR-HBG
                                                 )                  3:15-CV-451-PLR
v.                                               )
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
               Respondent.                       )

                               MEMORANDUM AND ORDER

       The Petitioner, Robert Tilley (“Tilley”), admitted to law enforcement officers that he used

his personal residence as a private supermarket for the sale of methamphetamine. Tilley made

regular trips to Atlanta, Georgia where he bought multi-ounce quantities of methamphetamine

from a supplier, and he re-sold it in East Tennessee. State law enforcement officers obtained a

state search warrant for Tilley’s residence, conducted a search, and seized six ounces of

methamphetamine, a firearm, drug proceeds and other evidence of drug trafficking [Doc. 33, Plea

Agreement]. 1 In April, 2013, Tilley pleaded guilty to (1) conspiracy to distribute at least 500

grams of methamphetamine, (2) distributing at least 50 grams of methamphetamine, (3) possessing

a loaded firearm in furtherance of a drug trafficking crime [Doc. 40].

       This Court sentenced Tilley to a guideline range sentence of 200 months imprisonment

[Doc. 112]. Tilley did not appeal his conviction or sentence. Tilley did file a Motion under 28

U.S.C. § 2255 to vacate and set aside his conviction and sentence [Doc. 119]. Tilley, who was

represented by a succession of court-appointed attorneys, 2 asserts several grounds of alleged



       1
          All citations to the record are found on the docket of case no. 3:12-CR-91-PLR-HBG.
       2
          Tilley’s counsel, in order, were Steve McGrath, Phil Lomonaco, Steve McGrath
(reinstated by the Court), John Eldridge, and Timothy Gudmundson.
ineffective assistance of counsel. The Government filed a Response [Doc. 135], and Tilley filed

a Reply [Doc. 141].

       While this § 2255 Motion was pending, Tilley filed a Motion to Reduce Sentence [Doc.

147]. In June, 2017, this Court granted the Motion and reduced Tilley’s sentence to 148 months

[Doc. 153].

       I.      The § 2255 Motion

       To obtain relief pursuant to 28 U.S.C. § 2255, a petitioner must demonstrate “(1) an error

of constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of

fact or law that was so fundamental as to render the entire proceeding invalid.” Short v. United

States, 471 F.3d 686, 691 (6th Cir. 2006) (quoting Mallett v. United States, 334 F.3d 491, 496-97

(6th Cir. 2003)). He “must clear a significantly higher hurdle than would exist on direct appeal”

and establish a “fundamental defect in the proceedings which necessarily results in a complete

miscarriage of justice or an egregious error violative of due process.” Fair v. United States, 157

F.3d 427, 430 (6th Cir. 1998).

       Tilley presents seven claims of ineffective assistance of counsel in his § 2255 motion: (1)

that Howard Ellis, Tilley’s local attorney in Scott County, Tennessee, gave him bad advice

regarding the execution of the search warrant; (2) that counsel failed to investigate possible alibi

witnesses; (3) that counsel should have moved to suppress the firearm, (4) that counsel should

have objected to a certain document with a typographical error; (5) that counsel should have filed

other motions; (6) that counsel should have not have let Tilley plead guilty to the firearm offense;

and (7) that counsel erred at sentencing.

       It is the opinion of this Court that none of these claims warrant relief.




                                                 2
        A petitioner alleging ineffective assistance of counsel must satisfy the two-part test set

forth in Strickland v. Washington, 466 U.S. 668, 687 (1987); see also, Huff v. United States, 734

F.3d 600, 606 (6th Cir. 2013). First, the petitioner must establish, by identifying specific acts or

omissions, that counsel’s performance was deficient and that counsel did not provide “reasonably

effective assistance,” Id., as measured by “prevailing professional norms.” Rompilla v. Beard, 545

U.S. 374, 380 (2005). Counsel is presumed to have provided effective assistance, and petitioner

bears the burden of showing otherwise. Mason v. Mitchell, 320 F.3d 604, 616-17 (6th Cir. 2003);

see also Strickland, 466 U.S. at 689 (a reviewing court “must indulge a strong presumption that

counsel’s conduct falls within the wide range of reasonable professional assistance; that is, the

defendant must overcome the presumption that . . . the challenged action might be considered

sound . . . strategy”) (internal citation omitted).

        Second, the petitioner must demonstrate “a reasonable probability that, but for [counsel’s

acts or omissions], the result of the proceedings would have been different.” Strickland, 466 U.S.

at 694. “An error by counsel, even if professionally unreasonable, does not warrant setting aside

the judgment of a criminal proceeding if the error had no effect on the judgment.” Id. at 691; see

also Smith v. Robbins, 528 U.S. 259, 285-86 (2000). If a petitioner fails to prove that he sustained

prejudice, the Court need not decide whether counsel’s performance was deficient. See United

States v. Hynes, 467 F.3d 951, 970 (6th Cir. 2006) (holding that alleged “flaws” in trial counsel’s

representation did not warrant new trial where the claims, even if true, did not demonstrate that

the jury would have reached a different conclusion).

        The Court finds that the Petitioner has the burden to establish that he is entitled to relief.

See Bevil v. United States, No. 2:06-CR-52, 2010 WL 3239276, at *3 (Aug. 16, 2010) (recognizing

that “burden of proving ineffective assistance of counsel is on the petitioner”); see also Douglas



                                                      3
v. United States, No. 2:05-cr-07, 2009 WL 2043882 at *3 (E.D. Tenn. July 2, 2009) (stating that

“[w]hen a defendant files a § 2255 motion, he must set forth facts which entitle him to relief”).

       A. Attorney Howard Ellis and the Search of Tilley’s Residence

       Tilley claims that Howard Ellis, his lawyer in Scott County, Tennessee, was ineffective in

May 2012 for “allowing” Tilley to consent to the search of Tilley’s residence, for not being present

during the search, and for not informing Petitioner that local and federal law enforcement agents

were involved. Tilley, however, has not established that he was constitutionally entitled to the

assistance of counsel to help him decide whether to consent to the search of the residence. Nor

has Tilley identified any deficiency in the advice he allegedly received from Attorney Ellis.

Moreover, when pleading guilty, Tilley stipulated that, even though the law enforcement officers

had a search warrant, he gave them consent to the search of his residence [Doc. 33, Plea Agreement

at ¶ 4(c)]. Therefore, given the search warrant, the search would have occurred with or without

Tilley’s consent. Tilley was not prejudiced and his claim is without merit.

   B. Counsel was not ineffective for failing to investigate alibi witnesses

       Tilley claims that counsel should have investigated Reeda Lloyd, Kristy Marlar, and Lisa

Stephens as possible alibi witnesses [Doc. 124, Memorandum at 9, 17, 19]. The Court, however,

agrees with the government that Tilley has not identified any exculpatory evidence that counsel

could have discovered, nor any other useful information that would have resulted from such

investigation. Therefore, there is no substance for this Court to review, and accordingly this claim

is without merit. See United States v. Robson, 307 F. App’x 907, 911 (6th Cir. 2009) (declining

to review ineffectiveness or how it might have altered the outcome of the case).




                                                 4
         C. Counsel was not ineffective for not moving to suppress the firearm

         Tilley claims that the inventory sheet, which lists items seized during the search of his

residence, was later altered to suggest that a firearm was in plain view, and that counsel should

have objected on that basis. Tilley’s claim, however, is premised on a mistaken belief that law

enforcement officers executing a search warrant could only seize items in plain view. It is well-

settled that “a warrant that authorizes an officer to search a home for [certain items] also provides

authority to open closets, chests, drawers, and containers in which [such items] might be found.”

United States v. Ross, 456 U.S. 798, 821 (1982); accord United States v. Lengen, 245 F. App’z

426, 434 (6th Cir. 2007) (“judicial authorization to search a home for contraband drugs, money

associated with drug trafficking, and drug paraphernalia would clearly justify the opening of doors,

closets, drawers, safes, and other places where the listed items could be hidden.”). “[F]ailure to

bring a meritless suppression motion cannot constitute ineffective assistance.” Brown v. McKee,

231 F. App’x 469, 475 (6th Cir. 2007) (quoting United States v. Tisdale, 195 F.3d 70, 73-74 (2d

Cir. 1999)). This claim is without merit.

         D. Counsel was not ineffective for not objecting to a typographical error

         Tilley identifies an apparent typographical error in a DEA report dated May 4, 2012 which

described the events of “5/23/2012” in the past tense. The government, however, points out that

Tiulley’s arrest and the search of his residence both occurred on May 3, 2012. Therefore this date

of “5/23/12” actually refers to 5/3/2012. Fed. R. Crim. P. 52(a), provides that “[a]ny error, defect,

irregularity, or variance that does not affect substantial rights must be disregarded.”          The

typographical error identified by Tilley did not affect his substantial rights. This claim is without

merit.




                                                   5
       E. Counsel was not ineffective for not filing various other motions

       The Petition claims that counsel should have filed various motions to include “indictment

insufficiency motions to dismiss, motions objecting to [unspecified] violations by Prosecution,”

and motions objecting to alleged discovery violations. The Court finds no merit to Petitioner’s

hodgepodge of complaints about unfiled motions, none of which have any basis in law or fact.

The Court finds that the Petitioner has simply take an assortment of totally unfounded claims and

thrown them against the proverbial wall, hoping something will just stick. They are without merit.

       F. Counsel was not ineffective for advising or allowing Petitioner to plead guilty to
       the firearms offenses

       Tilley complains that his counsel was “plainly incorrect” about the relevant law and

therefore mistakenly advised Tilley to plead guilty to possessing a firearm as a felon. The

government points out, however, that Tilley has not identified any actual error in counsel’s advice

as to that count. And moreover, the undisputed facts, as stipulated by Tilley during his plea

colloquy, established his guilt of that offense. The Court agrees, and therefore his counsel was not

ineffective for advising Tilley to plead guilty to felon in possession of a firearm. Rather, the

transcript of Tilley’s plea colloquy demonstrates that he understood the proceedings and pleaded

guilty to that specific offense because he was, in fact, guilty [Doc. 68, Plea Tr.]. Tilley specifically

admitted that he possessed a loaded firearm “in furtherance of his drug trafficking” [Doc. 68, Plea

Tr. at 34-35]. The Court then inquired whether petitioner “had the gun easily accessible in case

things went awry in any of [his] drug trafficking,” and Petitioner agreed [Id. at 35-36]. “Solemn

declarations in open court carry a strong presumption of verity,” Blackledge v. Allison, 431 U.S.

63, 74 (1977).




                                                   6
       G. Counsel was not ineffective at sentencing

       Tilley accuses counsel of failing to “assist [him] in obtaining documentation to disprove

[allegedly] false information” in the presentence report, e.g., “§ 851 or prior conviction

information, residence, etc.” The government, however, argues that Tilley has not identified the

alleged inaccuracies, without which he cannot possibly show that counsel rendered deficient

performance. The Court agrees. The record shows that counsel filed objections regarding

Petitioner’s § 851 predicate [Doc. 101]. This claim is without merit.


       II.     Conclusion

       The Court finds that because the claims presented in the Motion [Doc. 119] lack merit,

Petitioner is not entitled to relief pursuant to 28 U.S.C. § 2255. A hearing is unnecessary in this

case. Accordingly, a Judgment will enter DENYING the Motion [Doc. 119].

       IT IS SO ORDERED.

       ENTER:

                                             ______________________________________
                                             _ _____
                                                   ______________
                                                                ________
                                                                       _______
                                                                             ____
                                             UNITED
                                             UNITED STATES
                                                      STAATESS DISTRICT
                                                               DIS   CT JUDGE
                                                                 STRIC




                                                7
